Citation Nr: 0415173	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss, specifically from April 3, 
1984, through March 28, 2000.


REPRESENTATION

Appellant represented by:	Jenny Twyford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that assigned an initial 
noncompensable evaluation for service-connected bilateral 
hearing loss from April 3, 1984, and a 20 percent evaluation 
from March 29, 2000.  The veteran has perfected an appeal 
with respect to the initial noncompensable evaluation 
assigned for bilateral hearing loss.  A hearing was scheduled 
to be held before the Board in Washington, DC; however, the 
veteran cancelled this request.  

When the matter was before the Board in March 2003, the Board 
denied the veteran's claim of entitlement to an initial 
compensable evaluation prior to March 29, 2000.  The veteran 
appealed the Board's March 2003 decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
March 2004 order, granted the parties' joint motion for 
remand, vacating the Board's March 2003 decision and 
remanding the case for compliance with the terms of the joint 
motion.

Further, as the Board noted in the introduction to the March 
2003 decision, in a statement received in August 2001, the 
veteran requested a waiver of recovery of an overpayment in 
the amount of $2,905.00, and contended that, essentially, the 
overpayment resulted from VA error.  To date, it does not 
appear that any action has been taken on this claim, and the 
Board again refers this matter to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

As the parties pointed out in the joint motion for remand, 
dated in March 2004, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted in November 2000 and is a liberalizing law that is 
applicable to the veteran's claim because it is pending 
before VA.  See Bernklau v. Principi, 291 F.3d 795, 806 (Fed. 
Cir. 2002).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c).

In the joint motion, citing the Court's decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002), the parties agreed that 
the case needed to be remanded because VA had failed to 
satisfy its duty to notify under the VCAA.  The parties 
explained that VA had not specifically provided the veteran 
with notice of the allocation of the burdens for obtaining 
evidence necessary to his claim, or of the evidence necessary 
to substantiate his claim; they pointed out that the VCAA 
letter set forth the standard for service connection, rather 
than for entitlement to a compensable rating for bilateral 
hearing loss.  In addition, in a May 2004 statement, the 
veteran's attorney essentially requested that this case be 
remanded to the RO to satisfy the conditions set forth in the 
joint motion.

Accordingly, because the Board finds that this matter must be 
remanded to the RO to comply with the Court's March 2004 
order, on remand, the RO must send the veteran a letter 
advising him of which portion of the evidence he is to 
provide, which part, if any, the RO will attempt to obtain on 
his behalf, request that the veteran provide any evidence in 
his possession that pertains to this claim, and set forth the 
criteria for evaluating bilateral hearing loss for the period 
from April 3, 1984, to March 28, 2000.

In the joint motion, the parties also highlighted the 
November 1997 private audiometric findings.  As such, on 
remand, the RO must address whether these results support 
entitlement to a compensable rating prior to March 29, 2000.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his attorney a letter that complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
This should specifically discuss the laws 
and regulations governing the evaluation 
of bilateral hearing loss for the period 
from April 3, 1984, through March 28, 
2000.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  In doing 
so, the RO must specifically address the 
significance of the November 1997 private 
audiometric findings.

3.  The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




